Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
The “filter” from claim 9.
The “comminution apparatus” from claim 11.
The “size separator” from claim 12.
The “first vessel” from claim 18.
No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “distribution box” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference character “system #300”, mentioned in paragraph 0032 line 1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification
The abstract of the disclosure is objected to because “feature” in line 3, should read “a feature” or “features”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2 is objected to because of the following informalities:  “second wier” should read “second weir”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow rate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites a first screw separator comprising a first walled bed, and then recites “a plurality of walled beds configured to receive the particles from the waste stream”. It is unclear if there is one walled bed for each the first and second screw separator or if there are more than that. 

Claim 2 recites “a second weir”, however claim one already stated that each walled bed had a weir. It is unclear if this second weir is an additional weir on a walled bed or the weir on the polishing screw separator. Further, claim 2 later recites “the slurry portion flows over the weir”. If there are multiple weirs on a walled bed, it would be unclear which weir the slurry portion flows over. 
Claim 5 recites “a light portion of particles flow over the weir to be collected separately from the heavy portion”. It is unclear which separation process this limitation is referring to. 
Claim 24 recites the limitation “the speed of the auger”. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “the pitch of the bed” and “the height of the weir”. Previously, a plurality of walled beds, each with a respective weir was introduced. It is unclear which bed and which weir this limitation is referring to. 
Claim 24 recites “the flow rate of the liquid along the second separator”. It is unclear if this is referring to the flow rate of the carrier fluid in the slurry tank or the flow rate of the water introduced to the first and second screw separators. 
Claim 25 recites the limitations “the flow rate of the waste stream”, “the particles that settle”, “the screw separators”. There is insufficient antecedent basis for these limitations in the claim.
Claims 3, 4, and 6-23 are rejected due to dependency on previously rejected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-3 and 11-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olivier (US 6024226) in view of Pelletier (US 4323449).
Regarding claim 1, Olivier (US 6024226) teaches a system for recovering metals from a waste stream (Col. 1 lines 16-20) comprising: a feeder configured to introduce the waste stream into the system (Col. 23 lines 58-60), wherein the flow rate of the waste stream is adjustable (Col. 46 lines 41-45); a first screw separator (Col. 26 lines 15-30) configured to receive the waste stream from the feeder (Col. 14 lines 4-14), wherein the first screw separator further comprises a first walled bed that receives settled particles from the waste stream; a slurry tank configured to receive the particles that settle within the first walled bed; and a carrier fluid configured to disperse the particles uniformly within the slurry tank (Col. 31 lines 1-12); wherein the carrier fluid is introduced into the slurry tank; a second screw separator configured to receive carrier fluid and particles from the slurry tank (Col. 14 lines 17-31), wherein carrier fluid flows at a constant velocity (Col. 46 lines 41-45); a plurality of walled beds configured to receive particles from the waste stream that settle as the waste stream passes along the screw separators (Col. 26 line 14 “vessel”); a weir (Col. 27 lines 4-11); and a controlled liquid flow mechanism configured to dispense water to the first screw separator and the second screw separator (Col. 30 lines 60-61).
Olivier (US 6024226) lacks teaching a system wherein each of the walled beds has an adjustable pitch.
Pelletier (US 4323449) teaches a system for separating coal and a denser material wherein the pitch of the walled bed is adjustable (Col. 3 lines 3-5) and the height of the weir is adjustable. Pelletier explains that by adjusting the pitch of the walled bed, varying mixtures may be separated more efficiently (Col. 3 lines 8-14).

Olivier (US 6024226) additionally lacks teaching a system wherein the height of the weir is adjustable. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the weir to be adjustable, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 2, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising a polishing screw separator (Col. 34 lines 7-14), wherein the carrier fluid flows at a second constant velocity (Col. 46 lines 41-45); a second weir (Col. 16 lines 47-51); wherein the non-ferromagnetic materials further comprise a slurry portion (Col. 34 lines 14-17) and a metal concentrate portion (Col. 34 lines 11-14); wherein the slurry portion has a settling velocity that is less than the second velocity of the carrier fluid (Col. 34 lines 14-17); the metal concentrate portion has a settling velocity that is greater than the second velocity of the carrier fluid (Col. 34 lines 11-14); the slurry portion flows over the weir to be conveyed to another screw separator for further processing (Col. 34 lines 14-19); and the metal concentrate portion is collected separately from the water/metal slurry portion (Col. 34 lines 31-37).
Olivier lacks teaching the slurry portion being conveyed back to the second screw separator for further processing. However, Olivier does teach more stages of the separation and directs the slurry portion to another screw separating stage for further processing. Olivier explains that the final separation step is important due to limitations on the amount of magnesium that may be permitted for a specific separation process (Col. 34 lines 17-25). 

Regarding claim 3, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising a magnetic separator configured to separate the particles into ferromagnetic materials and non-ferromagnetic materials (Col. 34 lines 61-63).
Regarding claim 11, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising: an input mixed waste (Col. 23 lines 58-63); and a comminution apparatus configured to receive and process the input mixed waste into the waste stream (Col. 23 lines 63-67).
Regarding claim 12, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising a size separator (Col. 23 lines 60-65) configured to fractionate an output from the comminution apparatus (Col. 23 lines 8-13) into two or more waste streams according to particle size (Col. 23 lines 60-67).
Regarding claim 13, Olivier (US 6024226) teaches a system for recovering metals from a waste stream wherein at least one of the plurality of screw separators is a ribbon screw separator (Col. 26 lines 46-53).
Regarding claim 14, Olivier (US 6024226) teaches a system for recovering metals from a waste stream wherein the waste stream comprises incinerator ash, automobile shredder residue, whitegood shredder residue, waste electrical and electronic equipment, building component residue, or retrieved landfill material (Col. 23 lines 45-51).
Regarding claim 15, Olivier (US 6024226) teaches a system for recovering metals from a waste stream wherein the waste stream comprises hair wires, electronic pin connectors, or metals with flat, flake-like shapes (Col. 34 lines 31-37).
Regarding claim 16, Olivier (US 6024226) teaches a method for processing mixed solid waste to recover metals from a waste stream comprising: passing a waste stream through a system (Col. 14 lines 4-14); and separating particles within the waste stream according to the particles' settling velocities and densities (Col. 13 line64-Col. 14 line 2).
Regarding claim 17, Olivier (US 6024226) teaches a method for processing mixed solid waste to recover metals from a waste stream comprising: passing the waste stream from the feeder onto a first screw separator (Col. 14 lines 4-11); allowing particles from the waste stream to settle into a first walled bed of the first screw separator (Col. 14 lines 10-11); discharging settled particles from the first walled bed into a slurry tank (Col. 31 lines 1-12); and adding a carrier fluid to the slurry tank, wherein the carrier fluid resuspends the settled particles to permit later the separation of the particles according to a settling velocity of the particles (Col. 31 lines 8-12).
Regarding claim 18, Olivier (US 6024226) teaches a method for processing mixed solid waste to recover metals from a waste stream comprising: passing the carrier fluid and particles to a second screw separator (Col. 14 lines 17-31), wherein carrier fluid flows at a constant velocity (Col. 46 lines 41-45); allowing a light portion of the particles to pass over a first weir (Col. 14 lines 26-33), wherein the light portion of particles has a first settling velocity that is less than the velocity of the carrier fluid (Col. 14 lines 20-27); and collecting a heavy portion of the particles in a first vessel (Col. 14 lines 34-35), wherein the heavy portion of the particles has a second settling velocity that is greater than the velocity of the carrier fluid (Col. 14 lines 20-26).
Regarding claim 19, Olivier (US 6024226) teaches a method for processing mixed solid waste to recover metals from a waste stream comprising: passing the light portion of the particles to a third screw separator (Col. 33 lines 38-47), wherein the third screw separator divides the light portion of particles into an aggregate mixture (Col. 33 lines 57-62) and a carrier fluid slurry portion (Col. 33 lines 63-68); wherein the carrier fluid slurry portion comprises disposable tails material (Col. 50 lines 59-63).
Regarding claim 20, Olivier (US 6024226) teaches a method for processing mixed solid waste to recover metals from a waste stream comprising: separating the carrier fluid from the tails and recycling the carrier fluid back into the system (Col. 51 lines 35-48).
Regarding claim 21, Olivier (US 6024226) teaches a method for processing mixed solid waste to recover metals from a waste stream comprising: separating the heavy portion of the particles into ferromagnetic material and non-ferromagnetic materials via a magnetic separator (Col. 35 lines 8-24).
Regarding claim 22, Olivier (US 6024226) teaches a method for processing mixed solid waste to recover metals from a waste stream comprising: separating the ferromagnetic materials from the carrier fluid with a dewatering screw press and a filter (Col. 36 lines 30-46).
Regarding claim 23, Olivier (US 6024226) teaches a method for processing mixed solid waste to recover metals from a waste stream comprising: passing the non-ferromagnetic materials to a polishing screw separator (Col. 34 lines 7-14), wherein the carrier fluid flows at a second constant velocity (Col. 46 lines 41-45); separating the non-ferromagnetic materials into a water/metal slurry portion (Col. 34 lines 14-17) and a metal concentrate portion (Col. 34 lines 11-14); allowing a water/metal slurry portion of the non-ferromagnetic materials to pass over a second weir (Col. 34 lines 14-19), wherein the water/metal slurry portion has a settling velocity that is less than the second velocity of the carrier fluid (Col. 34 lines 14-17); collecting a metal concentrate portion of the non-ferromagnetic materials into a second vessel (Col. 34 lines 10-14), wherein the metal concentrate portion has a settling velocity that is greater than the second velocity of the carrier fluid (Col. 34 lines 10-14); and conveying the water/metal slurry portion to another screw separator for further processing (Col. 34 lines 14-17).
As mentioned regarding claim 2, Olivier lacks teaching the slurry portion being conveyed back to the second screw separator for further processing. Olivier does teach more stages of the separation and directs the slurry portion to another screw separating stage for further processing. Olivier explains that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to direct the slurry portion back to the second screw separator for further separation instead of a subsequent screw separator in order to reduce the number of parts involved in the separation process while still maintaining the desired results. 
Regarding claim 24, Olivier (US 6024226) teaches a method for processing mixed solid waste to recover metals from a waste stream comprising: optimizing separation of the waste stream by adjusting any one or more of the following: the speed of the auger, the pitch of the bed, the height of the weir, the flow rate of the liquid along the second separator, and the flow rate of the waste stream (Col. 46 lines 41-45, Col. 12 lines 36-41).
Regarding claim 25, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising: a feeder configured to introduce the waste stream into the system (Col. 23 lines 58-60), wherein the flow rate of the waste stream is adjustable (Col. 46 lines 41-45); a slurry tank configured to receive the particles that settle within the first walled bed (Col. 31 lines 1-12); a carrier fluid configured to disperse the particles uniformly within the slurry tank; wherein the carrier fluid is introduced into the slurry tank (Col. 31 lines 8-12); a screw separator configured to receive carrier fluid and particles from the slurry tank (Col. 14 lines 17-31), wherein carrier fluid flows at a constant velocity (Col. 46 lines 41-45); a plurality of walled beds configured to receive particles from the waste stream that settle as the waste stream passes along the screw separators (Col. 26 line 14); a weir (Col. 27 lines 4-11); and a controlled liquid flow configured to dispense water to the second screw separator (Col. 30 lines 60-61).
As mentioned regarding claim 1, Olivier (US 6024226) lacks teaching a system wherein each of the walled beds has an adjustable pitch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to include a walled bed with an adjustable pitch as taught by Pelletier in order to separate materials more efficiently. 
Olivier (US 6024226) additionally lacks teaching a system wherein the height of the weir is adjustable. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the weir to be adjustable, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Claims 4-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olivier (US 6024226) in view of Pelletier (US 4323449) and further in view of Allen et al. (US 7802685).
Regarding claim 4, Olivier (US 6024226) lacks teaching a system for recovering metals from a waste stream comprising a distribution box disposed between the slurry tank and the second screw separator, wherein the distribution box is configured to create a constant flow of carrier fluid and particles through the system.
Allen et al. (US 7802685) teaches a multistep separation of plastics comprising a distribution box (Col. 27 lines 63-66 “surface to mass control”) disposed between the slurry tank and the second screw separator (Col. 28 lines 22-27), wherein the distribution box is configured to create a constant flow of carrier fluid and particles through the system (Col. 28 lines 1-4). Allen et al. explains that using a “surface to mass control” provides a consistent product to the following separation stage (Page 44, Table 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to include the distribution box to create a constant flow of carrier fluid and particles through the system as taught by Allen et al. in order to provide more control over the separation and thus, result in a higher degree of separation. 
Regarding claim 5, Olivier (US 6024226) teaches a system for recovering metals from a waste stream wherein a light portion of the particles with a first settling velocity that is less than the velocity of the carrier fluid (Col. 33 lines 2-4); a heavy portion of the particles with a second settling velocity that is greater than the velocity of the carrier fluid (Col. 33 lines 4-5); and the light portion of particles flow over the weir to be collected separately from the heavy portion of particles (Col. 26 lines 54-59).
Regarding claim 6, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising: a third screw separator configured to receive the light portion of particles (Col. 33 lines 40-47), wherein the third screw separator is further configured to divide the light portion of particles into an aggregate mixture (Col. 33 lines 57-62) and a carrier fluid slurry portion (Col. 33 lines 63-68); wherein the carrier fluid slurry portion comprises disposable tails material (Col. 50 lines 59-63).
Regarding claim 7, Olivier (US 6024226) teaches a system for recovering metals from a waste stream wherein the carrier fluid is water (Col. 32 line 52).
Regarding claim 8, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising a magnetic separator configured to separate the heavy portion of particles into ferromagnetic materials and non-ferromagnetic materials (Col. 34 lines 61-63).
Regarding claim 9, Olivier (US 6024226) teaches a system for recovering metals from a waste stream comprising a dewatering screw press and a filter (Col. 36 lines 30-38) that are configured to separate the ferromagnetic materials from the carrier fluid.
Regarding claim 10, Olivier (US 6024226) teaches a system for recovering metals from a waste stream wherein the velocity of the carrier fluid is adjustable (Col. 46 lines 41-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        




/MOLLY K DEVINE/Examiner, Art Unit 3655